Title: From Thomas Jefferson to John Todd, 19 March 1780
From: Jefferson, Thomas
To: Todd, John



Sir
Williamsburg. Mar. 19. 1780.

Your letter from the falls of Ohio of Dec. 22. came safely to hand. You mention therein that you have not in a twelvemonth received any letters from hence. I know not what were written before the 1st. of June last, but since that time I have written several to you.

The expences attending the support of our troops in the Illinois have obliged us to call them all to the South side of the Ohio, where our paper money is current. Hard money is not to be had here, and we find the difficulty of sending commodities to New Orleans very great. The draughts from Yourself and Colo. Clarke on Pollock, those presented us by Le Gras and Lintot, others for about 50,000 dollars presented by a Mr. Nathan of the Havanna who took them up at New Orleans, being all claimed in hard money or commodities at the hard money price, have rendered us bankrupt there; for we have no means of paying them. Mr. Beauregard’s bill for 30,000 dollars will be on a footing with these; we will accept it, promise paiment, and make it as soon as we shall be able. We have no bank in France nor any other foreign place. There being an absolute necessity to obtain from New Orleans supplies of clothing and military stores for Colo. Clarke’s men, we shall endeavor that our board of trade shall send commodities there for that purpose. But to prevent the injury and disgrace of protested bills, we think that in future all bills must be drawn by them, in which case they will take care to make previous provision for their paiment. I am therefore to desire you hereafter to notify to us your wants which shall be provided for as far as we shall be able by bills from the board of trade sent to you or to New Orleans. Provisions and all other articles which our country affords will be purchased on the South side of the Ohio. I must beg the favor of you to send me a list of all the bills you have at any time drawn on us, specifying where they are drawn in dollars whether silver or paper dollars were intended, and if paper, at what rate of depreciation they were estimated. The known price of commodities in hard money or peltry will serve as a standard for you to fix the rate of depreciation. We chearfully exert ourselves to pay our debts as far as they are just but we are afraid of imposition, for which the rapid progress of depreciation has furnished easy means. Yourself alone and Colo. Clarke can guard us against this by timely and full information in what manner your several draughts ought in justice to be paid.
I am sorry you think of resigning your office in the Illinois. The withdrawing our troops thence will render the presence of a person of established authority more essential than ever. Your complaints concerning your allowance we think but too well grounded; and will lay them before the assembly in May, who we doubt not will remove them. The other objections I am in hopes you can get over. It would give us much concern should any necessity oblige you to leave that country at all and more especially so early as you speak of. I am Sir with great esteem Your most humble servt.,

Th: Jefferson

